Citation Nr: 0927239	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  02-02 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee 
disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
April 1979.  He had service in the Republic of Vietnam from 
March 1966 to September 1967.

This case arises from a July 2000 rating decision by the 
Phoenix, Arizona Regional Office.  In June 2002, the Veteran 
had a hearing at the RO before the undersigned.  In September 
2003 and March 2007, the Board of Veteran's Appeals (Board) 
remanded the case for further development.  Following the 
requested development, the VA Appeals Management Center in 
Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for right knee disability.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  A right knee disability was first manifested many years 
after service, and there is no competent evidence of record 
that it is related to service.

2.  The Veteran's right knee disability is not proximately 
due to nor has it been aggravated by a service connected 
disorder.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, right knee arthritis may not be presumed to have 
been so incurred, and a right knee disorder was not caused or 
aggravated by a service connected disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issue of 
entitlement to service connection for right knee disability.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In May 1999, VA received the Veteran's claim of entitlement 
to service connection for a right knee disability; and there 
is no issue as to providing an appropriate application form 
or completeness of the application. 

Following the receipt of that application, in November 2001, 
April 2004, and April 2007 correspondence VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by him, and notice of the evidence VA would 
attempt to obtain.  VA informed the Veteran of the criteria 
for service connection, as well as the criteria for rating 
service-connected disabilities, and for assigning effective 
dates should service connection be granted. 

Following the notice to the Veteran, the RO fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a 
one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
It is the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, the RO obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment after service.  The Veteran 
was examined by VA to determine the nature and etiology of 
any right knee disability found to be present.  Finally, the 
Veteran had an opportunity to provide testimony and 
additional evidence at his June 2002 hearing before the 
undersigned Veterans Law Judge.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting him that could result in prejudice 
to him or that could otherwise affect the essential fairness 
of the adjudication.  Accordingly, the Board will proceed to 
the merits of the appeal.

Analysis

The Veteran contends that his right knee disability is either 
a result of disease or injury incurred in or aggravated by 
service, or the result of a disability for which service 
connection has already been established.  In any event, he 
maintains that service connection is warranted.  However, 
after carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, there must be 
competent evidence of (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

For certain disabilities, such as arthritis (degenerative 
joint disease), service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the Veteran's discharge from active duty.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Although the Veteran is entitled to consideration under the 
law and regulations governing presumptive service connection, 
the failure to meet those requirements is not dispositive.  
He may still show a direct link between the disability in 
question and service.  Indeed, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The service personnel records do not reflect the appellant's 
receipt of the Combat Action Ribbon, they do reflect his 
participation in several combat operations while in Vietnam.  
In the case of a veteran who was engaged in combat with enemy 
forces during a period of war, VA shall accept as sufficient 
proof of service connection such satisfactory lay or other 
evidence of service incurrence if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).  Service connection of such a 
disease or injury may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the United States Court of Appeals articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).  Initially, the VA must determine whether 
the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first step under the statute.  This determination requires 
the credibility of the veteran's evidence to be judged 
standing alone and not weighed against contrary evidence.

In Caluza v. Brown, 7 Vet.App. 498, 510-11 (1995), the United 
States Court of Appeals for Veterans Claims found that, in 
determining whether documents submitted by a veteran 
constitute "satisfactory" evidence under 38 U.S.C.A. § 
1154(b), the VA may properly consider "internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."

VA must then determine if the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service," again without weighing the veteran's 
evidence with contrary evidence.  Collette, 82 F.3d at 392- 
93.  If these two inquiries are met, the VA "shall accept" 
the veteran's evidence as sufficient proof of service 
connection, even if no official record of such incurrence 
exists.  At this point, a factual presumption arises that the 
alleged injury or disease is service-connected.  Id.

It is the third Collette step which requires VA to weigh 
evidence contrary to that which established the presumption 
of service connection.  If the VA meets its burden of 
presenting clear and convincing evidence to the contrary, the 
presumption of service connection is then rebutted.

The Veteran's service personnel records show that he served 
in the Republic of Vietnam, primarily as an Amtrak crew 
member or repairman.  He contends that he sustained a right 
knee injury when his Amtrak ran over a land mine but that 
service connection has only been established for his left 
knee disability.  He maintains that service connection should 
also be granted for a right knee disability.  He contends 
that as a combat veteran his testimony alone should provide a 
basis for service connection.  

While the potential for a right knee injury is consistent 
with the circumstances of the Veteran's service, there is 
clear and convincing evidence on file to rebut the 
presumption that he sustained such injuries or that any 
current right knee disability is the result of such injuries.  
In this regard, the Veteran's service treatment and personnel 
records are completely negative for any complaints or 
clinical findings of a right knee injury or disability or any 
kind.  While service records do show treatment for left knee 
pain on two occasions they make no mention of any 
relationship to a land mine explosion.  Moreover, it is 
notable that treatment for a left knee disorder was not 
rendered until August 1972, almost five years after the 
Veteran left Vietnam.  It is reasonable to conclude that had 
right knee problems been present, they would have also been 
reported.  Despite that anomaly, the Veteran has offered no 
reason as to why left knee problems were reported in-service 
and while stationed outside the combat zone, but no symptoms 
were ever reported relative to the purported right knee 
disorder.  

Further, the Board has reviewed the file for evidence of 
continuing right knee symptomatology after service.  Rather 
than such evidence showing a continuity of symptoms since 
service, however, the record shows that the Veteran's right 
knee disability was first manifested during VA outpatient 
treatment in November 1997, many years after service.  
Although he has been diagnosed with patellar chondromalacia 
and degenerative changes, there is no competent evidence that 
either disability is in any way related to service, and it is 
relevant to note that the Veteran did not file a claim of 
entitlement to service connection until May 1999, 
approximately twenty years after service.  

While none of the foregoing circumstances is dispositive, the 
totality of the record provides clear and convincing evidence 
that the Veteran's right knee disability is unrelated to 
service, to include his combat service.  Indeed, the only 
reports to the contrary come from the Veteran and his wife.  
There is no competent evidence linking a right knee disorder 
to service.  As lay persons, the appellant and his spouse are 
only qualified to report on matters which are capable of lay 
observation.  They are not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, their 
opinions, without more, cannot be considered competent 
evidence of service connection.  

Because there is no competent evidence of a right knee 
disorder that is related to service and because there is no 
competent evidence of continuing symptomatology or other 
evidence of a nexus following service, the Veteran cannot 
meet the criteria for service connection for right knee 
disability on a direct or presumptive basis.  

The Veteran also contends that his right knee disability is 
proximately due to his service-connected left knee 
disabilities.  Therefore, secondary service connection is 
warranted.  Secondary service connection may be granted when 
the evidence shows that a particular disability is 
proximately due to or the result of a disability for which 
service connection has already been established.  38 C.F.R. § 
3.310(a).  Any increase in the severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will also be service connected.  38 C.F.R. § 3.310(b).  

In this case, service connection is in effect for left knee 
instability and degenerative arthritis.  However, there is no 
competent evidence of record that his right knee disability 
is in any way related to either of those disorders.  During 
his hearing before the undersigned Veteran's Law Judge, the 
Veteran acknowledged that no doctor had ever told him that 
his left knee disabilities caused or aggravated his right 
knee disability.  Moreover, in an addendum to his September 
2005 VA examination, the examiner specifically found that the 
Veteran's right knee disability had not been aggravated by 
his service-connected left knee disability.  Absent competent 
evidence to the contrary, service connection for a right knee 
disability is not warranted on a secondary basis.  Espiritu.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim.  Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2008); 38 C.F.R. § 3.102 (2008). 

The claim is denied.




ORDER

Entitlement to service connection for right knee disability 
is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


